

EXHIBIT 10.1


COMPUTER SCIENCES CORPORATION
SENIOR MANAGEMENT AND KEY EMPLOYEE
SEVERANCE AGREEMENT
 
This SENIOR MANAGEMENT AND KEY EMPLOYEE SEVERANCE AGREEMENT (this "Agreement"),
dated as of August 11, 2003 is made and entered into by and between Computer
Sciences Corporation, a Nevada corporation (the "Company"), and the executive of
the Company executing this Agreement (the "Executive").
 
RECITALS
 
This Agreement is being entered into in accordance with the Severance Plan
attached hereto as Annex 1 (the "Plan") in order to set forth the specific
severance compensation which the Company agrees that it will pay to the
Executive if the Executive’s employment with the Company terminates under
certain circumstances described in the Plan.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the continued service of the Executive as an
employee of the Company, the mutual covenants and agreements contained in this
Agreement, and for other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto agree as follows:
 
1.    Agreement to Provide Plan Benefits.  The Plan (as it may hereafter be
amended or modified in accordance with the terms thereof) is hereby incorporated
into this Agreement in full and made a part hereof as though set forth in full
in this Agreement.  The Executive is hereby designated a member of Group B under
the Plan and shall be entitled to all of the rights and benefits applicable to
employees of the Company in such Group under the Plan.  The Company agrees to be
bound by the Plan and to provide to the Executive all of the benefits provided
to employees of the Company who are members of Group B under the Plan subject to
the terms and conditions of the Plan.  Terms not otherwise defined in this
Agreement shall have the meanings set forth in the Plan.  
 
2.    Heirs and Successors.
 
(a)    Successors of the Company.  The Company will require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession or assignment had taken place.  Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession transaction shall be
a breach of this Agreement and shall entitle the Executive to terminate his or
her employment with the Company within six months thereafter for Good Reason and
to receive the benefits provided under the Plan in the event of termination for
Good Reason following a Change of Control.  As used in this Agreement, "Company"
shall mean the Company as defined above and any successor or assign to its
business and/or assets as aforesaid which executes and delivers the agreement
provided for in this Section 2 or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)    Heirs of the Executive.  This Agreement shall inure to the benefit of and
be enforceable by the Executive's personal and legal representatives, executors,
administrators, successors, heirs, distributees, devises and legatees.  If the
Executive should die after the conditions to payment of benefits set forth in
Section 5 of the Plan have been met and any amounts are still payable to him
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the Executive's beneficiary,
successor, devisee, legatee or other designee or, if there be no such designee,
to the Executive's estate.  Until a contrary designation is made to the Company,
the Executive hereby designates as his beneficiary under this Agreement the
person whose name appears below his signature on page 3 of this Agreement.
 
3.    Notice.  For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows: if to
the Company -- Computer Sciences Corporation, 2100 East Grand Avenue, El
Segundo, California 90245 Attention: Vice President, General Counsel and
Secretary; and if to the Designated Employee at the address specified at the end
of this Agreement.  Notice may also be given at such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notices of change of address shall be effective only upon receipt.
 
4.    Miscellaneous.  No provisions of this Agreement or the Plan may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Designated Employee and the Company, except
as provided in Section 9(a) of the Plan.  No waiver by any party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.
 
5.    Validity.  The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
 
6.    Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
7.    Gender.  In this Agreement (unless the context requires otherwise), use
of' any masculine term shall include the feminine.
 
8.    Rescission.  The Company agrees that this Agreement and the right to
receive payments pursuant to the Plan and this Agreement may be rescinded at any
time by the Executive giving written notice to such effect to the Company in
accordance with Section 3 above.
 

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 


COMPUTER SCIENCES CORPORATION
 
        EXECUTIVE
                               
By:
  /s/ Van B. Honeycutt
 
  /s/ Michael W. Laphen
 
        Van B. Honeycutt
 
        (Signature)
                     
        Michael W. Laphen
                                                     
        (Address for Notice)
                             
        (Designated Beneficiary)
                                                     
        (Address for Beneficiary)




 
3

--------------------------------------------------------------------------------

 
